Citation Nr: 0738598	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the postoperative 
residuals of a left knee disability.  

2.	Entitlement to service connection for osteoarthritis of 
the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to February 
1990.  He had additional service from February 1990 to July 
1994, that has been adjudicated as not valid for VA 
compensation purposes.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in April 2005.  


FINDINGS OF FACT

1.	A chronic disability of the right knee, including 
arthritis, is not currently demonstrated.  

2.	The postoperative residuals of the left knee were not 
evident during active honorable service or until many years 
thereafter and are not shown to have been caused by any in-
service event during the creditable period of service.


CONCLUSIONS OF LAW

1.  A chronic disorder of the right knee was neither incurred 
in nor aggravated by service, and arthritis may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, .307, 3.309 (2007).

2.  The postoperative residuals of a left knee disorder were 
neither incurred in nor aggravated by active honorable 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2001 and April 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the foregoing reasons the, the Board concludes that all 
notice and development has been completed and that the Board 
can enter a decision without prejudice to the appellant.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Arthritis may be presumed to have been incurred in service if 
present to a compensable degree within 1 year following 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that service connection is warranted for 
bilateral knee disorders.  It is noted that service medical 
records show that he sustained injuries of each knee during 
his period of active, honorable service.  The Board has 
reviewed all of the evidence of record, including the service 
medical records and private and VA outpatient treatment 
records.  In addition, in an attempt to ascertain whether 
there is an etiologic relationship between the injuries 
sustained during service and any current disability, a VA 
compensation examination was scheduled in November 2005.  
After review of all of this evidence, the Board is unable to 
find a basis for allowance of this claim.  

The record shows that the veteran sustained an injury of the 
left knee in 1984 and of the right knee in 1987.  On 
examination by VA in November 2005, the examiner reviewed all 
of the medical evidence of record, including the reports of 
this treatment.  First, he found that that the veteran did 
not currently demonstrate a right knee disorder, either 
clinically or radiographically.  While he did demonstrate a 
left knee disorder, it was found that it was not as likely as 
not that the current disorder was related to the injury 
sustained during service.  This was determined to be because 
the injuries in service were injuries of the soft tissue with 
no evidence of bone or joint involvement and no evidence of 
residual complaints.  The current complaints of knee 
disability were only reported within the past five years or 
so.  

The veteran does not currently demonstrate a right knee 
disorder.  A threshold element of a claim for compensation is 
the existence of a current disability.  As no current right 
knee disorder is found, service connection is not warranted.  
Accordingly, as arthritis is not found, application of the 
foregoing presumption is inappropriate.  Regarding the left 
knee, it is noted that the only medical opinion of record is 
to the effect that it is less likely than not that the 
current disorder is related to the injury sustained during 
active honorable service.  As such, service connection is not 
warranted.  The examiner noted that there was a more 
significant injury to the left knee during the last period of 
service, but that consideration of that period is barred for 
the purposes of awarding VA benefits.


ORDER

Service connection for a right knee disorder, including 
arthritis, is denied.  

Service connection for the postoperative residuals of a left 
knee disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


